       ,.         Case 3:20-cr-02099-JLS Document 68 Filed 03/19/21 PageID.201 Page 1 of 4
AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case


                                         UNITED S TATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                    V.                                   (For Offenses Committed On or After November 1, 1987)
                    GILBERT ALBERT AVILA (1)
                                                                            Case Number:         3:20-CR-02099-JLS

                                                                         Joanna J. Martin
                                                                         Defendant's Attorney
USM Number                           95734-298
• -
THE DEFENDANT:
 IZI pleaded guilty to count(s)             1 of the Superseding Information

 0      was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Tit le and Section I Nature of Offense                                                          Count
       21:952, 960 - Importation Of Methamphetamine (Felony)                                           1




    The defendant is sentenced as provided in pages 2 through                       4           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D          The defendant has been found not guilty on count(s)

                                                                    is         dismissed on the motion of the United States.

            Assessment :


 •          JVT A Assessment* : $

            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI        No fine                 D Forfeiture pursuant to order filed                                            , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                          March 19. 2021
                                                                          Date of Imposition of Sentence



                                                                            ON. JANIS L. A                 TINO
                                                                              ITED STATES DISTRICT JUDGE
               Case 3:20-cr-02099-JLS Document 68 Filed 03/19/21 PageID.202 Page 2 of 4

     AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

     DEFENDANT:              Gilbert Albert Avila (1)                                                      Judgment - Page 2 of 4
     CASE NUMBER:            3 :20-CR-02099-JLS

                                                        PROBATION
The defendant is hereby sentenced to probation for a term of:
5 Years

                                             MANDATORY CONDITIONS
1. The defendant must not commit another federal , state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    •
      The defendant must make restitution in accordance with 18 U.S.C . §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.    ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. §
   20901 , et seq .) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)
8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
    to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                            3 :20-CR-02099-JLS
                    Case 3:20-cr-02099-JLS Document 68 Filed 03/19/21 PageID.203 Page 3 of 4
----
       AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:                  Gilbert Albert Avila (1)                                                                Judgment - Page 3 of 4
        CASE NUMBER:                3 :20-CR-02099-JLS

                                            STANDARD CONDITIONS OF SUPERVISION
   As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
   These conditions are imposed because they establish the basic expectations for the defendant' s behavior while on
   supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
   and bring about improvements in the defendant's conduct and condition.

       1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
          hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
          office or within a different time frame.

       2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
          about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
          as instructed.

       3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
          getting permission from the court or the probation officer.

       4. The defendant must answer truthfully the questions asked by their probation officer.

       5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
          anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
          probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
          unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
          expected change.

       6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
          permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
          view.

       7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
          excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
          time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
          defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
          probation officer at least 1O days before the change. If notifying the probation officer at least 10 days in advance is not possible
          due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
          change or expected change.

       8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
          knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
          first getting the permission of the probation officer.

       9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

       I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
            anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
            as nunchakus or tasers).

       11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
           informant without first getting the permission of the court.

       12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
           officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
           The probation officer may contact the person and confirm that the defendant notified the person about the risk.

       13 . The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                            3 :20-CR-02099-JLS
. ..,. .         Case 3:20-cr-02099-JLS Document 68 Filed 03/19/21 PageID.204 Page 4 of 4

      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

       DEFENDANT:            Gilbert Albert Avila (1)                                                Judgment - Page 4 of 4
       CASE NUMBER:          3 :20-CR-02099-JLS


                                      SPECIAL CONDITIONS OF SUPERVISION



           1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
              comply with both United States and Mexican immigration law requirements.

           2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
              U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
              search conducted by a United States probation officer. Failure to submit to a search may be grounds for
              revocation of release. The offender must warn any other occupants that the premises may be subject to
              searches pursuant to this condition.

              An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
              the offender has violated a condition of his supervision and that the areas to be searched contain evidence
              of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.


      II




                                                                                                     3 :20-CR-02099-JLS
